Order issued February 7, 2017.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00299-CV
                            ———————————
                        WWW.URBAN, INC., Appellant
                                         V.
                        CHRIS DRUMMOND, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-33836


             MEMORANDUM ORDER ON REHEARING

      The parties have filed a joint motion stating that they have reached a

settlement agreement and requesting that we withdraw our opinion dated August 30,

2016, or, alternatively, if we elect not to withdraw the opinion, the parties request
that we re-designate our August 30, 2016 opinion as a memorandum opinion.1 The

parties also request that we vacate our judgment dated August 30, 2016, and issue a

new judgment setting aside the trial court’s judgment without regard to the merits,

remanding the case to the trial court for entry of a final judgment pursuant to the

parties’ settlement agreement, and releasing a cash deposit that WWW.Urban, Inc.

filed with the registry of the court. We grant the motion in part and deny the motion

in part. See TEX. R. APP. P. 42.1(a)(2) (providing that appellate court may dispose of

appeal in accordance with agreement signed by parties or their attorneys); TEX. R.

APP. P. 42.1(c) (“In dismissing a proceeding, the appellate court will determine

whether to withdraw any opinion it has already issued. An agreement or motion for

dismissal cannot be conditioned on withdrawal of the opinion.”).

      The Texas Supreme Court has made the policy concerns with withdrawing

opinions after settlement clear:

      A settlement does not automatically require the vacating of a court of
      appeals’ opinion—either by this court or by the intermediate appellate
      court. Our courts are endowed with a public purpose—they do not sit
      merely as private tribunals to resolve private disputes. While settlement
      is to be encouraged, a private agreement between litigants should not
      operate to vacate a court’s writing on matters of public importance.

Houston Cable TV, Inc. v. Inwood W. Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993);

Vida v. El Paso Emps. Fed. Credit Union, 885 S.W.2d 177, 182 (Tex. App.—El


1
      We construe the parties’ motion as a motion for rehearing. See e.g., Verburgt v.
      Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Paso 1994, no writ) (“Although this Court certainly encourages the settlement of

controversies, we remind the parties that we do not sit as a purely private tribunal to

settle private disputes. We believe that our opinion in this case involves matters of

public importance, and our duty as an appellate court requires that we publish our

decision.”). Because our opinion in this case addresses matters of public importance,

our duty as a public tribunal constrains us to publish our decision. See Houston Cable

TV, 860 S.W.2d at 73; Vida, 885 S.W.2d at 182. We therefore deny the parties’

motion to vacate the opinion.

      However, to facilitate the parties’ settlement agreement, we grant the motion

to vacate our August 30, 2016 judgment, and we set aside the trial court’s judgment

without regard to the merits, and remand the case to the trial court for entry of a final

judgment. See Houston Cable TV, 860 S.W.2d at 73; Piro v. Sarofim, 80 S.W.3d
717, 721 (Tex. App.—Houston [1st Dist.] 2002, no pet.); Polley v. Odom, 963
S.W.2d 917, 918 (Tex. App.—Waco 1998, order) (per curiam).

      Furthermore, the Harris County District Clerk is ordered to release the $500

cash deposit that WWW.Urban, Inc. deposited into its Registry in accordance with

the parties’ settlement agreement.

      Costs of the appeal are taxed against the parties who incurred them. See TEX.

R. APP. P. 42.1(d).
      The Clerk is directed to issue the mandate upon issuance of this order, in

accordance with the parties’ agreement. See TEX. R. APP. P. 18.1(c).




                                             Russell Lloyd
                                             Justice


Panel consists of Justices Keyes, Massengale, and Lloyd.